UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6273


MOMOLU V.S. SIRLEAF, JR.,

                    Plaintiff - Appellant,

             v.

EDDIE PEARSON, sued individually and in official capacity; JARRATT, Colonel,
sued individually and in official capacity,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:15-cv-00301-MHL-RCY)


Submitted: August 28, 2017                                  Decided: September 20, 2017


Before GREGORY, Chief Judge, and NIEMEYER and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Momolu V.S. Sirleaf, Jr., Appellant Pro Se. Jessica Leigh Berdichevsky, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Momolu V.S. Sirleaf, Jr., appeals the district court’s order granting summary

judgment to the Defendants and denying relief on his 42 U.S.C. § 1983 (2012) complaint.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. See Sirleaf v. Pearson, No. 3:15-cv-00301-MHL-

RCY (E.D. Va. Feb. 16, 2017). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2